 



Exhibit 10.1
EMPLOYMENT AGREEMENT
This Employment Agreement (this “Agreement”) is entered into as of
February 11, 2008, to be effective as of February 18, 2008 (the “Effective
Date”) between BLUELINX CORPORATION, a Georgia corporation (the “Company”), and
Doug Goforth (“Executive”).
RECITALS:
WHEREAS, the Company desires to employ Executive as the Senior Vice President,
Chief Financial Officer and Treasurer of the Company, and Executive desires to
accept employment as the Senior Vice President, Chief Financial Officer and
Treasurer of the Company; and
WHEREAS, as of the Effective Date, the Company shall employ Executive on the
terms and conditions set forth in this Agreement, and Executive shall be
retained and employed by the Company to perform such services under the terms
and conditions of this Agreement;
NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:
1. Certain Definitions. Certain words or phrases with initial capital letters
not otherwise defined herein are to have the meanings set forth in paragraph 8.
2. Employment. The Company shall employ Executive, and Executive accepts
employment with the Company, as of the Effective Date, upon the terms and
conditions set forth in this Agreement for the period beginning on the Effective
Date and ending as provided in paragraph 5 (the “Employment Period”).
3. Position and Duties.
(a) During the Employment Period, Executive shall serve as the Senior Vice
President, Chief Financial Officer and Treasurer of the Company and BlueLinx
Holdings Inc. (“BHI”) and shall have the normal duties, responsibilities and
authority of an executive serving in such position, subject to the power of the
Board of Directors of the Company (the “Company Board”) and the Board of
Directors of BHI (the “BHI Board”), to provide oversight and direction with
respect to such duties, responsibilities and authority, either generally or in
specific instances. The Executive also shall hold similar titles, offices and
authority with BHI’s direct and indirect subsidiaries, as requested by the BHI
Board from time to time, subject to the oversight and direction of the
respective boards of directors of such entities.

1



--------------------------------------------------------------------------------



 



(b) During the Employment Period, Executive shall devote Executive’s reasonable
best efforts and Executive’s full professional time and attention (except for
permitted vacation periods and reasonable periods of illness or other
incapacity) to the Business and affairs of the Company, BHI and their respective
subsidiaries and affiliates. Executive shall perform Executive’s duties and
responsibilities to the best of Executive’s abilities in a diligent, trustworthy
and business-like manner. During the Employment Period, Executive shall not
serve as a director or a principal of another company or any charitable or civic
organization without the Board’s prior consent. Notwithstanding the foregoing,
during the Employment Period, Executive may render charitable and civic
services, so long as the Executive’s service on such boards or directors and
such charitable and civic services do not materially interfere with Executive’s
ability to discharge his or her duties hereunder.
(c) Executive shall perform Executive’s duties and responsibilities with his or
her principal office located in the Atlanta, Georgia metropolitan area.
4. Compensation and Benefits.
(a) Signing Bonus. Contemporaneously with the execution hereof, the BHI Board
has granted Executive 60,000 shares of restricted stock of BHI, which shall vest
over a three-year period commencing on the Effective Date.
(b) Salary. The Company agrees to pay Executive a salary during the Employment
Period in installments based on the Company’s payroll practices as may be in
effect from time to time. The Executive’s salary shall be at the rate of
$325,000 per year prorated for the portion of a year during which Executive is
employed pursuant to this Agreement (as in effect from time to time, “Base
Salary”). The Base Salary shall be reviewed at least annually. As a result of
such review, the Executive’s Base Salary may be increased, but not decreased.
(c) Annual Bonus and Long Term Incentive Compensation.
(i) Executive shall be eligible to receive an annual bonus, with the annual
bonus potential to be between 60% of Base Salary (i.e., 60% upon achievement of
annual “target” performance goals) and a maximum of 120% of Base Salary (i.e.,
120% upon achievement of annual “maximum” performance goals), with the “target”
and “maximum” based upon satisfaction of performance goals and bonus criteria to
be defined and approved by the Compensation Committee of the BHI Board in
advance for each fiscal year (the “Target Bonus”). The Company shall pay any
such annual bonus earned to Executive in accordance with the terms of the
applicable bonus plan. Executive’s annual bonus shall not be prorated for 2008.
(ii) Executive shall participate in the Company’s 2008 long term equity
incentive plan. Contemporaneously with the execution hereof the BHI Board has
granted Executive 40,000 shares of restricted stock (in the form attached hereto
as Exhibit A) and 42,000 target performance based shares (in the form attached
hereto as Exhibit B) under BHI’s long term equity incentive plans, all on such
terms and conditions in accordance with the provisions of such plan. Such bonus
award shall be subject to such time and performance-based vesting conditions as
were established by the Compensation Committee of the BHI Board for similar
executive level grants issued to BHI executives on January 8, 2008.

2



--------------------------------------------------------------------------------



 



(d) Expense Reimbursement. The Company shall reimburse Executive for all
reasonable expenses incurred by Executive during the Employment Period in the
course of performing Executive’s duties under this Agreement in accordance with
the Company’s policies applicable to senior executives in effect from time to
time with respect to travel, entertainment and other business expenses, and
subject to the Company’s requirements applicable generally with respect to
reporting and documentation of such expenses. In order to be entitled to expense
reimbursement, the Executive must be employed as Senior Vice President, Chief
Financial Officer and Treasurer on the date the Executive incurred the expense.
(e) Standard Executive Benefits Package. Executive is entitled during the
Employment Period to participate, on the same basis as the Company’s other
senior executives, in the Company’s Standard Executive Benefits Package. The
Company’s “Standard Executive Benefits Package” means those benefits (including
insurance, vacation and other benefits, but excluding, except as hereinafter
provided in paragraph 6, any severance pay program or policy of the Company) for
which substantially all of the executives of the Company are from time to time
generally eligible, as determined from time to time by the Board. Executive is
entitled to credit for his prior years of service with the Company. A summary of
such benefits available to Executive as in effect on the date of this Agreement
is attached hereto as Exhibit C.
(f) Additional Compensation/Benefits. The Compensation Committee of the BHI
Board, in its sole discretion, will determine any compensation or benefits to be
provided to Executive during the Employment Period other than as set forth in
this Agreement, including, without limitation, any future grant of stock options
or other equity awards.
(g) Disgorgement of Compensation. If BHI or the Company is required to prepare
an accounting restatement due to material noncompliance by BHI or the Company,
as a result of misconduct, with any financial reporting requirement under the
federal securities laws, to the extent required by law Executive will reimburse
the Company for (i) any bonus or other incentive-based or equity-based
compensation received by Executive from the Company (including such compensation
payable in accordance with this paragraph 4 and paragraph 6) during the 12-month
period following the first public issuance or filing with the Securities and
Exchange Commission (whichever first occurs) of the financial document embodying
that financial reporting requirement; and (ii) any profits realized by Executive
from the sale of BHI’s securities during that 12-month period.
5. Employment Period.
(a) Subject to subparagraph 5(b), the Employment Period will commence on the
Effective Date and will continue until, and will end upon, February 18, 2011
(the “Renewal Date”); except that on the Renewal Date, unless either party shall
have given the other 30-days’ written notice otherwise, the Employment Period
will be extended automatically for one additional year.
(b) Notwithstanding subparagraph 5(a), the Employment Period will end upon the
first to occur of any of the following events: (i) Executive’s death; (ii) the
Company’s termination of Executive’s employment on account of Disability;
(iii) the Company’s termination of Executive’s employment for Cause (a
“Termination for Cause”); (iv) the Company’s termination of Executive’s
employment without Cause (a “Termination without Cause”); (v) Executive’s
termination of Executive’s employment for Good Reason (a “Termination for Good
Reason”); or (vi) Executive’s termination of Executive’s employment for any
reason other than Good Reason (a “Voluntary Termination”).

3



--------------------------------------------------------------------------------



 



(c) Any termination of Executive’s employment under subparagraph 5(b) (other
than 5(b)(i)) must be communicated by a Notice of Termination delivered by the
Company or Executive, as the case may be, to the other party.
(d) Executive will be deemed to have waived any right to a Termination for Good
Reason based on the occurrence or existence of a particular event or
circumstance constituting Good Reason unless Executive delivers a Notice of
Termination within 90 days from the date Executive first became aware of the
event or circumstance.
6. Post-Employment Period Payments.
(a) At the Date of Termination, regardless of the reason for termination of
employment, Executive will be entitled to (i) any Base Salary that has accrued
but is unpaid, any annual bonus that has been earned for the fiscal year prior
to the year in which the Date of Termination occurs, but is unpaid, any
reimbursable expenses that have been incurred but are unpaid, and any unexpired
vacation days that have accrued under the Company’s vacation policy but are
unused, as of the end of the Employment Period, which amount shall be paid in a
lump sum in cash within 30 days of the Date of Termination, (ii) any plan
benefits that by their terms extend beyond termination of Executive’s employment
(but only to the extent provided in any such benefit plan in which Executive has
participated as a Company employee and excluding, except as hereinafter provided
in paragraph 6, any Company severance pay program or policy) and (iii) any
benefits to which Executive is entitled in accordance with Part 6 of Subtitle B
of Title I of the Employee Retirement Income Security Act of 1974, as amended
(“COBRA”). Except as specifically described in this subparagraph 6(a) and in the
succeeding subparagraphs of this paragraph 6 (under the circumstances described
in those succeeding subparagraphs), from and after the Date of Termination
Executive shall cease to have any rights to salary, bonus, expense
reimbursements or other benefits from the Company, BHI or any of their
subsidiaries or affiliates.
(b) If Executive’s employment terminates on account of Executive’s death,
Disability, Voluntary Termination, Termination for Cause or the end of the
Employment Period in accordance with subparagraph 5(a) due to the Executive
giving the Company written notice of nonrenewal, the Company will make no
further payments to Executive except as contemplated in subparagraph 6(a).

4



--------------------------------------------------------------------------------



 



(c) If Executive’s employment terminates on account of a Termination without
Cause or a Termination for Good Reason, Executive shall be entitled to the
following:

(1)  
payment equal to one (1) time the Executive’s annual Base Salary in effect
immediately prior to the Date of Termination, plus one (1) time the cash bonus
amount equal to the Target Bonus set forth in clause (iii) of subparagraph 4(c)
hereof, payable in twelve equal monthly installments commencing six months after
the Date of Termination;
  (2)  
if the termination occurs within the first three years of the Executive’s
employment with the Company, the 60,000 shares of restricted stock issued upon
Executive’s hiring shall immediately vest;
  (3)  
a lump sum payment, payable six months after the Date of Termination, in cash in
an amount equal to the contributions the Company would have made (excluding any
salary reduction contributions pursuant to an election of the Executive) for the
benefit of the Executive to the Company’s qualified salaried 401(k) plan (if the
Company is making matching contributions or other contributions to the salaried
401(k) plan at the time of the Executive’s termination), assuming (i) the
Executive continued as an employee of the Company for a period of one year
beginning on the Executive’s Date of Termination, and (ii) the Executive during
such period contributed six percent of his or her base salary (as in effect
immediately prior to the Date of Termination) to the 401(k) plan;
  (4)  
continued participation in the Company’s medical and dental plans, on the same
basis as active employees participate in such plans, until the earlier of
(i) Executive’s eligibility for any such coverage under another employer’s or
any other medical or dental insurance plans or (ii) the first anniversary of the
Date of Termination; except that in the event that participation in any such
plan is barred, the Company shall reimburse Executive on a monthly basis for any
premiums paid by Executive to obtain benefits (for Executive and his or her
dependents) equivalent to the benefits he is entitled to receive under the
Company’s benefit plans. Executive agrees that the period of coverage under such
plans (or the period of reimbursement if participation is barred) shall count
against the plans’ obligation to provide continuation coverage pursuant to
COBRA;
  (5)  
up to $25,000 in aggregate outplacement services to be used within one year of
the Date of Termination, the scope and provider of which shall be selected by
Executive in his or her or her sole discretion; and
  (6)  
to the extent not theretofore paid or provided, any other amounts or benefits
required to be paid or provided or which the Executive is eligible to receive
under any plan, program, policy or practice or contract or agreement of the
Company (such other amounts and benefits shall be hereinafter referred to as the
“Other Benefits”).

(d) The Company shall have no obligation to make any payments in accordance with
subparagraph 6(c) if Executive declines to sign and return a Release Agreement
or revokes the Release Agreement within the time provided in the Release
Agreement. In no event shall the Release Agreement release any claim for
indemnification by the Company or amounts and benefits set forth in subparagraph
6(a) hereof.
(e) Executive is not required to mitigate the amount of any payment or benefit
provided for in this Agreement by seeking other employment or otherwise.

5



--------------------------------------------------------------------------------



 



7. Competitive Activity; Confidentiality; Non-solicitation.
(a) Confidential Information.
(i) The Executive shall hold in a fiduciary capacity for the benefit of the
Company and BHI all secret or confidential information, knowledge or data
relating to the Company, BHI or any of their respective subsidiaries and
affiliates, and their respective businesses, which shall have been obtained by
the Executive during the Executive’s employment by the Company, BHI or any of
their respective subsidiaries and affiliates and which shall not be or become
public knowledge (other than by acts by the Executive or representatives of the
Executive in violation of this Agreement) (“Confidential Information”). After
termination of the Executive’s employment with the Company, the Executive shall
not, without the prior written consent of the Company or BHI or as may otherwise
be required by law or legal process, communicate or divulge any such
information, knowledge or data to anyone other than the Company and those
designated by it.
(ii) All files, records, documents, drawings, specifications, data, computer
programs, customer or vendor lists, specific customer or vendor information,
marketing techniques, business strategies, contract terms, pricing terms,
discounts and management compensation of the Company, BHI or any of their
respective subsidiaries and affiliates, whether prepared by the Executive or
otherwise coming into the Executive’s possession, shall remain the exclusive
property of the Company, BHI or any of their respective subsidiaries and
affiliates, and the Executive shall not remove any such items from the premises
of the Company, BHI or any of their respective subsidiaries and affiliates,
except in furtherance of the Executive’s duties.
(iii) It is understood that while employed by the Company, the Executive will
promptly disclose to the Company, and assign to the Company the Executive’s
interest in any invention, improvement or discovery made or conceived by the
Executive, either alone or jointly with others, which arises out of the
Executive’s employment. At the Company’s request and expense, the Executive will
reasonably assist the Company, BHI or any of their respective subsidiaries and
affiliates during the period of the Executive’s employment by the Company and
thereafter in connection with any controversy or legal proceeding relating to
such invention, improvement or discovery and in obtaining domestic and foreign
patent or other protection covering the same.
(iv) As requested by the Company and at the Company’s expense, from time to time
and upon the termination of the Executive’s employment with the Company for any
reason, the Executive will promptly deliver to the Company, BHI or any of their
respective subsidiaries and affiliates all copies and embodiments, in whatever
form, of all Confidential Information in the Executive’s possession or within
his or her control (including, but not limited to, memoranda, records, notes,
plans, photographs, manuals, notebooks, documentation, program listings, flow
charts, magnetic media, disks, diskettes, tapes and all other materials
containing any Confidential Information) irrespective of the location or form of
such material. If requested by the Company, the Executive will provide the
Company with written confirmation that all such materials have been delivered to
the Company as provided herein.

6



--------------------------------------------------------------------------------



 



(b) Non-Solicitation. During his or her employment with the Company and for a
period of eighteen (18) months following the termination of the Executive’s
employment for any reason, the Executive shall not solicit or attempt to
solicit, (a) any party who is a customer of the Company, BHI or any of their
respective subsidiaries and affiliates with whom the Executive had material
contact within the eighteen (18) month period prior to the termination of the
Executive’s employment, for the purpose of marketing, selling or providing to
any such party any services or products offered by the Company, BHI or any of
their respective subsidiaries and affiliates to such customer other than general
solicitations to the public and not directed specifically at a customer of the
Company, (b) any party who is a vendor of the Company, BHI or any of their
respective subsidiaries and affiliates with whom the Executive had material
contact within the eighteen (18) month period prior to the termination of the
Executive’s employment to sell similar products or (c) any employee of the
Company, BHI or any of their respective subsidiaries and affiliates with whom
the Executive had material contact within the eighteen (18) month period prior
to the termination of the Executive’s employment, to terminate such employee’s
employment relationship with the Company, BHI and any of their respective
subsidiaries and affiliates in order, in either case, to enter into a similar
relationship with the Executive, or any other person or any entity in
competition with the Company, BHI or any of their respective subsidiaries and
affiliates (other than with respect to general employment solicitations to the
public and not directed specifically at employees of the Company, BHI and any of
their respective subsidiaries and affiliates).
(c) Non-Competition. During Executive’s employment by the Company and for a
period of eighteen (18) months following the termination of the Executive’s
employment for any reason, the Executive shall not, whether individually, as a
director, manager, member, stockholder, partner, owner, employee, consultant or
agent of any business, or in any other capacity, other than on behalf of the
Company, BHI or any of their respective subsidiaries and affiliates, organize,
establish, own, operate, manage, control, engage in, participate in, invest in,
permit his or her name to be used by, act as a consultant or advisor to, render
services for (alone or in association with any person, firm, corporation or
business organization), or otherwise assist any person or entity that engages in
or owns, invests in, operates, manages or controls any venture or enterprise
which engages or proposes to engage in the building products distribution
business in the United States or Canada (the “Business”). Notwithstanding the
foregoing, nothing in this Agreement shall prevent the Executive from owning for
passive investment purposes not intended to circumvent this Agreement, less than
five percent (5%) of the publicly traded voting securities of any company
engaged in the Business (so long as the Executive has no power to manage,
operate, advise, consult with or control the competing enterprise and no power,
alone or in conjunction with other affiliated parties, to select a director,
manager, general partner, or similar governing official of the competing
enterprise other than in connection with the normal and customary voting powers
afforded the Executive in connection with any permissible equity ownership).
(d) Remedies; Specific Performance. The parties acknowledge and agree that the
Executive’s breach or threatened breach of any of the restrictions set forth in
this paragraph 7 will result in irreparable and continuing damage to the
Company, BHI and their respective subsidiaries and affiliates for which there
may be no adequate remedy at law and that the Company and BHI shall be entitled
to equitable relief, including specific performance and injunctive relief as
remedies for any such breach or threatened or attempted breach. The Executive
hereby consents to the grant of an injunction (temporary or otherwise) against
the Executive or the entry of any other court order against the Executive
prohibiting and enjoining him from violating, or directing him to comply with
any provision of this paragraph 7. The Executive also agrees that such remedies
shall be in addition to any and all remedies, including damages, available to
the Company and BHI against him for such breaches or threatened or attempted
breaches. In addition, without limiting the remedies of the Company and BHI for
any breach of any restriction on the Executive set forth in this paragraph 7,
except as required by law, the Executive shall not be entitled to any payments
set forth in paragraph 6 hereof if the Executive materially breaches the
covenant applicable to the Executive contained in this paragraph 7 and the
Company, BHI and their respective subsidiaries and affiliates will have no
obligation to pay any of the amounts that remain payable by the Company under
paragraph 6.

7



--------------------------------------------------------------------------------



 



(e) Communication of Contents of Agreement. During Executive’s employment and
for eighteen (18) months thereafter, Executive will communicate his or her
obligations under this paragraph 7 to any person, firm, association,
partnership, corporation or other entity which Executive intends to be employed
by, associated with, or represent.
(f) The existence of any claim, demand, action or cause of action of Executive
against the Company, whether predicated upon this Agreement or otherwise, is not
to constitute a defense to the Company’s enforcement of any of the covenants or
agreements contained in paragraph 7. The Company’s rights under this Agreement
are in addition to, and not in lieu of, all other rights the Company may have at
law or in equity to protect its confidential information, trade secrets and
other proprietary interests.
(g) Extension. If a court of competent jurisdiction finally determines that
Executive has violated any of Executive’s obligations under this paragraph 7,
then the period applicable to those obligations is to automatically be extended
by a period of time equal in length to the period during which those violations
occurred.
8. Definitions.
(a) “Cause” means, as determined by the BHI Board in good faith:
(i) a material breach of the duties and responsibilities of Executive, which has
not ceased within ten (10) business days after a written demand for substantial
performance is delivered to the Executive by the Company, which demand
identifies with particularity the manner in which the Company believes that the
Executive has materially breached such duties and responsibilities;
(ii) Executive’s (x) conviction of or plea of nolo contendere to a felony or
(y) conviction of or plea of nolo contendere to any misdemeanor involving
willful misconduct (other than minor violations such as traffic violations) if
such misdemeanor causes material damage to the property, business or reputation
of BHI or the Company;
(iii) acts of dishonesty by Executive resulting or intending to result in
personal gain or enrichment at the expense of the Company, BHI or their
respective subsidiaries and affiliates;
(iv) Executive’s material breach of any provision of this Agreement, which has
not ceased within ten (10) business days after a written demand for substantial
performance is delivered to the Executive by the Company, which demand
identifies with particularity the provision of this Agreement which the
Executive has materially breached and the circumstances giving rise to such
breach;

8



--------------------------------------------------------------------------------



 



(v) Executive’s failure to follow the lawful written directions of the Company
Board or the BHI Board, which has not ceased within ten (10) business days after
a written demand for substantial performance is delivered to the Executive by
the Company, which demand identifies with particularity written directions which
the Company believes that the Executive has not followed;
(vi) conduct by Executive in connection with his or her duties hereunder that is
fraudulent, unlawful or willful and materially injurious to the Company, BHI or
their respective subsidiaries and affiliates;
(vii) Executive’s engagement in habitual insobriety or the use of illegal drugs
or substances;
(viii) Executive’s failure to cooperate fully, or failure to direct the persons
under Executive’s management or direction, or employed by, or consultants or
agents to, the Company (or its subsidiaries and affiliates) to cooperate fully,
with all corporate investigations or independent investigations by the Board or
the BHI Board, all governmental investigations of the Company or its
subsidiaries and affiliates, and all orders involving Executive or the Company
(or its subsidiaries and affiliates) entered by a court of competent
jurisdiction, which has not ceased within ten (10) business days after a written
demand is delivered to the Executive by the Company, which demand identifies
with particularity the manner in which the Company believes that the Executive
failed to cooperate or to direct such others to cooperate;
(ix) Executive’s material and willful violation of BHI’s Code of Conduct
(including as applicable to senior financial officers), or any successor codes;
(x) Executive’s engagement in activities prohibited by paragraph 7; or
(xi) Notwithstanding the foregoing, no termination of the Executive’s employment
shall be for “Cause” until (i) there shall have been delivered to the Executive
a copy of a written notice setting forth the basis for such termination in
reasonable detail, and (ii) the Executive shall have been provided an
opportunity to be heard in person by the Board (with the assistance of the
Executive’s counsel if the Executive so desires). No act, or failure to act, on
the Executive’s part shall be considered “willful” unless the Executive has
acted or failed to act with a lack of good faith and with a lack of reasonable
belief that the Executive’s action or failure to act was in the best interests
of the Company. Any act, or failure to act, based upon authority given pursuant
to a resolution duly adopted by the BHI Board or the Company Board or based upon
the advice of counsel for BHI or the Company shall be conclusively presumed to
be done, or omitted to be done, by the Executive in good faith and in the best
interests of the Company. Any termination of the Executive’s employment by the
Company hereunder shall be deemed to be a termination other than for Cause
unless it meets all requirements of this Section 8(a)(xi).

9



--------------------------------------------------------------------------------



 



(b) “Date of Termination” means (i) if Executive’s employment is terminated by
the Company for Disability, 30 days after the Company gives Notice of
Termination to Executive (provided that Executive has not returned to the
performance of Executive’s duties on a full-time basis during this 30-day
period), (ii) if Executive’s employment is terminated by Executive for Good
Reason, the date specified in the Notice of Termination (but in no event prior
to 30 days following the delivery of the Notice of Termination), and (iii) if
Executive’s employment is terminated by the Company for any other reason, the
date on which a Notice of Termination is given; except that if within 30 days
after any Notice of Termination is given to Executive by the Company, Executive
notifies the Company that a dispute exists concerning the termination, the Date
of Termination is to be the date the dispute is finally determined, whether by
mutual written agreement of the parties or upon final judgment, order or decree
of a court of competent jurisdiction (the time for appeal thereof having expired
and no appeal having been perfected).
(c) “Disability” means the determination by the Company, in accordance with
applicable law, based on information provided by a physician selected by the
Company or its insurers and reasonably acceptable to Executive or Executive’s
legal representative that, as a result of a physical or mental injury or
illness, Executive has been unable to perform the essential functions of his or
her job with or without reasonable accommodation for a period of (i) 90
consecutive days or (ii) 180 days in any one-year period.
(d) “Good Reason” means, without the consent of Executive, (A) the assignment to
Executive of any duties inconsistent in any material adverse respect with
Executive’s position (including offices, titles and reporting requirements),
authority, duties or responsibilities immediately following the Effective Date,
or any other action by the Company which results in a material diminution in
such position, authority, duties or responsibilities; (B) a reduction by the
Company in Executive’s Base Salary, bonus opportunity or benefits, other than
pursuant to a reduction generally applicable to senior executives of the
Company; (C) the Company’s requiring Executive to be based at any office or
location outside of the metropolitan area of Atlanta, Georgia; or (D) any
failure by the Company to comply with and satisfy the requirements for any
assignment of its rights and obligations under paragraph 13. “Good Reason” shall
not include for purposes of (A) through (D) an isolated, insubstantial and
inadvertent action not taken in bad faith which is remedied by the Company
within ten (10) business days after receipt of notice thereof given by
Executive.
(e) “Notice of Termination” means a written notice that indicates those specific
termination provisions in this Agreement relied upon and that sets forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of Executive’s employment under the provision so indicated. For
purposes of this Agreement, no purported termination by either party is to be
effective without a Notice of Termination.
(f) “Release Agreement” means an agreement, substantially in a form approved by
the Company, pursuant to which Executive releases all current or future claims,
known or unknown, arising on or before the date of the release against the
Company, its subsidiaries and its officers which relate to the Executive’s
employment by the Company.
(g) “Standard Executive Benefits Package” means those benefits (including,
without limitation, retirement, insurance and other welfare benefits, but
excluding, except as provided in paragraph 6, any severance pay program or
policy of the Company) for which substantially all of the Company’s senior
executives are from time to time generally eligible, as determined from time to
time by the Board.

10



--------------------------------------------------------------------------------



 



9. Executive Representations. Executive represents to the Company that (a) the
execution, delivery and performance of this Agreement by Executive does not and
will not conflict with, breach, violate or cause a default under any contract,
agreement, instrument, order, judgment or decree to which Executive is a party
or by which Executive is bound, (b) Executive is not a party to or bound by any
employment agreement, noncompete agreement or confidentiality agreement with any
other person or entity and (c) upon the execution and delivery of this Agreement
by the Company, this Agreement will be the valid and binding obligation of
Executive, enforceable in accordance with its terms.
10. Withholding of Taxes. The Company shall withhold from any amounts payable
under this Agreement all federal, state, city or other taxes that the Company is
required to withhold under any applicable law, regulation or ruling.
11. American Jobs Creation Act. Notwithstanding anything to the contrary in this
Agreement, in the event that it is determined that any payment to be made under
this Agreement is considered “nonqualified deferred compensation” subject to
Section 409A of the American Jobs Creation Act of 2004, such payment will be
delayed for six months following the Date of Termination; provided, however,
that the parties believe that amounts payable pursuant to Sections 6(c)(3) and
6(c)(4) will not constitute nonqualified deferred compensation so long as final
Regulations ultimately promulgated pursuant to Section 409A of the Internal
Revenue Code contain provisions substantively equivalent to the provisions of
Section 1.409A-1(b)(9) of the proposed Regulations published by the Department
of the Treasury on October 4, 2005 with respect to Section 409A.
12. Excess Parachute Payments.
(a) In the event that it shall be determined, based upon the advice of the
independent public accountants for BHI or the Company (the “Accountants”), that
any payment, benefit or distribution by the Company, BHI or any of their
respective subsidiaries or affiliates (a “Payment”) constitute “parachute
payments” under Section 280G(b)(2) of the Code, as amended, then, if the
aggregate present value of all such Payments (collectively, the “Parachute
Amount”) exceeds 2.99 times the Executive’s “base amount”, as defined in
Section 280G(b)(3) of the Code (the “Executive Base Amount”), the amounts
constituting “parachute payments” which would otherwise be payable to or for the
benefit of Executive shall be reduced to the extent necessary so that the
Parachute Amount is equal to 2.99 times the Executive Base Amount (the “Reduced
Amount”); provided that such amounts shall not be so reduced if the Executive
determines, based upon the advice of the Accountants, that without such
reduction Executive would be entitled to receive and retain, on a net after tax
basis (including, without limitation, any excise taxes payable under
Section 4999 of the Code), an amount which is greater than the amount, on a net
after tax basis, that the Executive would be entitled to retain upon his or her
receipt of the Reduced Amount.

11



--------------------------------------------------------------------------------



 



(b) If the determination made pursuant to clause (a) of this paragraph 9 results
in a reduction of the payments that would otherwise be paid to Executive except
for the application of clause (a) of this paragraph 9, Executive may then elect,
in his or her sole discretion, which and how much of any particular entitlement
shall be eliminated or reduced and shall advise the Company in writing of his or
her election within ten days of the determination of the reduction in payments.
If no such election is made by Executive within such ten-day period, the Company
may elect which and how much of any entitlement shall be eliminated or reduced
and shall notify Executive promptly of such election.
(c) As a result of the uncertainty in the application of Section 280G of the
Code at the time of a determination hereunder, it is possible that payments will
be made by the Company which should not have been made under clause (a) of this
paragraph 12 (“Overpayment”) or that additional payments which are not made by
the Company pursuant to clause (a) of this paragraph 12 should have been made
(“Underpayment”). In the event that there is a final determination by the
Internal Revenue Service, or a final determination by a court of competent
jurisdiction, that an Overpayment has been made, any such Overpayment shall be
repaid by Executive to the Company together with interest at the applicable
Federal rate provided for in Section 7872(f)(2) of the Code. In the event that
there is a final determination by the Internal Revenue Service, a final
determination by a court of competent jurisdiction or a change in the provisions
of the Code or regulations pursuant to which an Underpayment arises, any such
Underpayment shall be promptly paid by the Company to or for the benefit of
Executive, together with interest at the applicable Federal rate provided for in
Section 7872(f)(2) of the Code.
13. Successors and Assigns. This Agreement is to bind and inure to the benefit
of and be enforceable by Executive, the Company and their respective heirs,
executors, personal representatives, successors and assigns, except that neither
party may assign any rights or delegate any obligations hereunder without the
prior written consent of the other party. Executive hereby consents to the
assignment by the Company of all of its rights and obligations under this
Agreement to any successor to the Company by merger or consolidation or purchase
of all or substantially all of the Company’s assets, provided that the
transferee or successor assumes the Company’s liabilities under this Agreement
by agreement in form and substance reasonably satisfactory to Executive.
14. Survival. Subject to any limits on applicability contained therein,
paragraph 7 will survive and continue in full force in accordance with its terms
notwithstanding any termination of the Employment Period.
15. Choice of Law. This Agreement is to be governed by the internal law, and not
the laws of conflicts, of the State of New York.
16. Severability. Whenever possible, each provision of this Agreement is to be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, that invalidity, illegality or unenforceability is not to affect
any other provision or any other jurisdiction, and this Agreement is to be
reformed, construed and enforced in the jurisdiction as if the invalid, illegal
or unenforceable provision had never been contained herein.

12



--------------------------------------------------------------------------------



 



17. Notices. Any notice provided for in this Agreement is to be in writing and
is to be either personally delivered, sent by reputable overnight carrier or
mailed by first class mail, return receipt requested, to the recipient at the
address indicated as follows:
Notices to Executive:
To the address listed in the personnel records of the Company.
Notices to the Company:
BlueLinx Corporation
4300 Wildwood Parkway
Atlanta, Georgia 30339
Attention: General Counsel
Facsimile: (770) 953-7008
or any other address or to the attention of any other person as the recipient
party shall have specified by prior written notice to the sending party. Any
notice under this Agreement is to be deemed to have been given when so
delivered, sent or mailed.
18. Amendment and Waiver. The provisions of this Agreement may be amended or
waived only with the prior written consent of the Company and Executive, and no
course of conduct or failure or delay in enforcing the provisions of this
Agreement is to affect the validity, binding effect or enforceability of this
Agreement.
19. Complete Agreement. This Agreement embodies the complete agreement and
understanding between the parties with respect to the subject matter hereof and
effective as of its date supersedes and preempts any prior understandings,
agreements or representations by or between the parties, written or oral, that
may have related to the subject matter hereof in any way.
20. Counterparts. This Agreement may be executed in separate counterparts, each
of which are to be deemed to be an original and both of which taken together are
to constitute one and the same agreement.
21. Attorney’s Fees. In the event that Executive substantially prevails on at
least one substantive issue in any dispute in connection with this Agreement,
Executive shall be entitled to recover all attorneys’ fees, costs and
disbursements incurred by Executive in connection with such dispute.
“Substantially prevailing”, within the meaning of this paragraph 21, includes
Executive’s agreement to dismiss any proceeding upon the Company’s payment of
the sums allegedly due or performance of the covenants allegedly breached.

13



--------------------------------------------------------------------------------



 



22. Mediation and Arbitration. Any controversy or claim arising out of or
relating to this contract, or the breach thereof, if said dispute cannot be
settled through negotiation, the parties agree first to try in good faith to
settle such dispute by mediation under the Commercial Mediation Rules of the
American Arbitration Association before resorting to arbitration. The place of
mediation shall be Atlanta, Georgia. If the parties cannot reach resolution for
such dispute in mediation, such dispute shall be settled by binding arbitration
in accordance with the Commercial Arbitration Rules of the American Arbitration
Association. The place of arbitration shall be Atlanta, Georgia. Judgment upon
the award rendered by the arbitrator may be entered only in a state court of
Fulton County, Georgia, or the federal court for the Northern District of
Georgia. The parties agree that such shall be a proper forum in which to
adjudicate such case or controversy and the parties consent to waive any
objection to the jurisdiction or venue of such court(s). The Employer and the
Executive agree to share equally the fees and expenses associated with the
arbitration proceedings.

     
Executive initials: HDG
  Representative of Company initials: BVT

[ SIGNATURE PAGE TO FOLLOW ]

14



--------------------------------------------------------------------------------



 



The parties are signing this Agreement as of the date stated in the introductory
clause.

            BLUELINX CORPORATION
      By:   /s/ Barbara V. Tinsley         Name:   Barbara V. Tinsley       
Title:   General Counsel & Secretary        EXECUTIVE
      /s/ Doug Goforth       Doug Goforth   

15



--------------------------------------------------------------------------------



 



EXHIBIT A
BlueLinx Holdings Inc.
2006 Long-Term Equity Incentive Plan
Restricted Stock Award Agreement
THIS RESTRICTED STOCK AWARD AGREEMENT (the “Agreement”) is made effective as of
February 18, 2008 (the “Effective Date”), by and between BlueLinx Holdings Inc.,
a Delaware corporation (the “Company”), and
                                                             (“Participant”).
Recitals:
A. The Company desires to provide the Participant an opportunity to acquire
shares of its common stock, par value $.01 per share (the “Shares”), to carry
out the purposes of its 2006 Long-Term Equity Incentive Plan, as may be
periodically amended (the “Plan”), a copy of which has been made available to
Participant and the terms of which are incorporated by reference herein and
shall be considered a part of this Agreement.
B. The Plan provides that each award is to be evidenced by an agreement, setting
forth the terms and conditions of such award.
ACCORDINGLY, in consideration of the promises and of the mutual covenants and
agreements contained herein, the Company and the Participant hereby agree as
follows:
1. Restricted Stock Award. Subject to the terms and provisions of this Agreement
and the Plan, the Company hereby grants to Participant as of the date hereof a
restricted stock award for                                          (  _____  )
Shares (the “Award Shares”). For purposes of Section 16 under the Securities
Exchange Act of 1934, as amended, and the rules and regulations thereunder, the
grant date for the Award Shares shall be the effective date hereof; provided,
however, all of Participant’s right, title, and interest in and to the Award
Shares shall be subject to Section 2 below.
2. Vesting of Award Shares.
(a) Time Vesting. Subject to Sections 2(b), (c), (d), and (e) below, all of
Participant’s right, title, and interest in and to the Award Shares is and shall
be contingent upon and subject to the continued full-time employment of
Participant by the Company or its subsidiaries during the period from the
Effective Date through February 18, 2013 (the “Service Vesting Period”). At the
end of the Service Vesting Period, and provided that Participant is then a
full-time Employee of the Company or its subsidiaries, Participant shall be
deemed to be fully vested without restriction in all of the Award Shares.
However, Participant may vest earlier in all (or a portion, as appropriate) of
the Award Shares upon the attainment of certain Minimum Performance Goals, as
provided in Section 2(b) below (“Performance Accelerated Vesting”).

16



--------------------------------------------------------------------------------



 



(b) Performance Accelerated Vesting. The vesting of the Award Shares shall occur
earlier in the event the Company attains the Minimum Performance Goals described
herein. If the Participant is a continued full-time Employee of the Company upon
the attainment of the following Minimum Performance Goals, the Award Shares
shall vest as provided immediately below:

              Cumulative Percentage of       Award Shares Vested  
 
       
Average Company Share Price Increases to $ ____
    33.333 %  
Average Company Share Price Increases to $ ____
    66.66 %  
Average Company Share Price Increases to $ ____
    100 %

Average Company Share Price above means the average daily high and low trading
price for the common stock of BlueLinx Holdings Inc. on the New York Stock
Exchange (NYSE:BXC) over any 90-consecutive trading day period. As of the end of
the trading day on the 90th day of such period, if the Participant is still a
full-time Employee of the Company, then additional Award Shares shall
immediately vest pursuant to the above schedule. However, in no event, can
greater than 33.333% of the Award Shares granted pursuant to this Agreement vest
before February 18, 2010.
(c) In the event of Participant’s voluntary or involuntarily termination from
employment with the Company and its subsidiaries for any reason other than the
death or Disability prior to the end of the Service Vesting Period, or prior to
becoming partially or fully vested without restriction in all or a portion of
the Award Shares pursuant to Performance Accelerated Vesting, Participant shall
forfeit all right, title, and interest in and to the Award Shares not vested as
of such date of termination.
For the purposes to this Agreement, Disability shall have the same meaning as
provided in the Company’s long-term disability plan.
(d) In the event of Participant’s termination from employment with the Company
and its subsidiaries for death or Disability prior to the end of the Service
Vesting Period, or prior to becoming partially or fully vested without
restriction in all or a portion of the Award Shares pursuant to Performance
Vesting, Participant shall become immediately fully vested without restriction
in all Award Shares granted pursuant to this Agreement.
(e) In the event of a “Change in Control” of the Company as defined in the Plan,
Participant shall thereupon become immediately vested without restriction in all
of the Award Shares.

17



--------------------------------------------------------------------------------



 



3. Issuance and Delivery of Certificates for Award Shares.
(a) As soon as practicable after the execution hereof, the Company shall issue
in Participant’s name, and retain in the custody of the Company pursuant to
Section 3(b) below, a certificate for the full number of the Award Shares. The
Company shall place a stop transfer order on its stock records with respect to
the Award Shares, and the certificate for the Award Shares shall contain the
following legend:
“The securities evidenced by this certificate were issued pursuant to a
Restricted Stock Award Agreement between the holder and the issuer dated
February 18, 2008 (the “Agreement”), and no sale, offer to sell, transfer,
pledge, or other hypothecation of these securities may be made so long as the
securities remain subject to the restrictions set forth in the Agreement.”
(b) Participant acknowledges and agrees that the Company shall retain the
custody of the certificates for the Award Shares and that the certificates will
not be delivered to Participant except as provided in Section 3(c) below.
(c) As soon as reasonably practicable after the vesting of all or any portion of
the Award Shares pursuant to Section 2 above, the Company will deliver a
certificate for the Award Shares, adjusted as necessary for the actual number of
Award Shares in which Participant has become vested, without the restrictive
legend set forth in Section 3(a). Delivery of the certificate under this Section
3(c) shall be made at the principal office of the Company to the person or
persons entitled thereto during ordinary business hours of the Company not more
than thirty (30) days after the vesting of the Award Shares, or at such time and
place and in such manner as may be agreed upon by the Company and the person or
persons entitled to the Award Shares.
4. Rights and Restrictions as a Shareholder. During the Participant’s continued
full-time employment with the Company or its subsidiaries, and pending the
vesting of the Award Shares under Section 2 above, Participant shall have full
voting rights, dividend rights, and other rights as a shareholder with respect
to the Award Shares, subject to the restrictions hereunder. Prior to vesting of
the Award Shares, Participant shall not (i) sell, offer to sell, transfer,
pledge, or hypothecate any record or beneficial interest in the Award Shares,
other than to the Company as provided in this Agreement, or (ii) grant any
proxies or voting rights with respect to the Award Shares. Upon the vesting of
all or any portion of the Award Shares pursuant to Section 2 above, Participant
(or the person or persons then entitled to the Award Shares or any portion
thereof pursuant to Section 2(d) above) shall have full rights as a shareholder
with respect to the number of Shares delivered with respect to the Award Shares,
including the right to transfer ownership of the Award Shares, subject to the
restrictions described in Sections 7 and 8 hereof.
5. Stock Dividends, Stock Splits, and Other Adjustments. During the time that
the Award Shares are subject to the vesting restrictions set forth in Section 2
above, in the event of any merger, reorganization, consolidation,
capitalization, stock dividend, stock split, or other change in corporate
structure affecting the Shares, such substitution or adjustment shall be made in
the number of Shares subject to this Award (“Adjusted Shares”) as may be
determined to be appropriate by the board of directors, in its sole discretion.
As used herein, the term “Award Shares” includes any related Adjusted Shares.
The Company shall retain the custody of each certificate for the Adjusted Shares
pursuant to Section 3 above.

18



--------------------------------------------------------------------------------



 



6. Withholding Taxes. Participant shall pay on a timely basis all withholding
and payroll taxes and/or excise taxes required by law with respect to the Award
Shares (collectively, “Withholding Taxes”). The delivery of any Award Shares (or
portion thereof) to Participant under this Agreement shall be subject to and
conditioned upon Participant’s payment of all applicable Withholding Taxes. The
Company shall have the power and the right to deduct or withhold vested Award
Shares equal to the minimum statutory amount to satisfy federal, state, and
local taxes, domestic or foreign, required by law or regulation to be withheld
with respect to any taxable event arising as a result of this Plan.
7. Investment Representations. Unless a registration statement under the
Securities Act of 1933, as amended (and applicable state securities laws), is in
effect with respect to the Award Shares on the date of issuance of the Award
Shares, Participant, or his Designated Beneficiary, agrees with, and represents
to, the Company that Participant is acquiring the Award Shares for the purpose
of investment and not with a view to transfer, sell, or otherwise dispose of the
Award Shares. The Company may require an opinion of counsel satisfactory to it
prior to the transfer of any Award Shares to assure at all times that it will be
in compliance with applicable federal and state securities laws.
8. Legend on Shares if Registered. If a registration statement under the
Securities Act of 1933, as amended, is in effect with respect to the Award
Shares on the date of issuance of the Award Shares and Participant is deemed an
affiliate of the Company on the date of issuance, the Company may place a stop
transfer order on its stock records with respect to the Award Shares, and the
certificate(s) for the Award Shares may contain substantially the following
legend:
“The securities evidenced by this certificate were issued to an affiliate of the
issuer, and the resale of such securities is subject to the restrictions of
Rule 144 under the Securities Act of 1933, as amended, pertaining to shares held
by affiliates.”
9. Expenses. Nothing contained in this Agreement shall be construed to impose
any liability on the Company in favor of the Participant for any cost, loss, or
expense the Participant may incur in connection with, or arising out of any
transaction under, this Agreement.
10. No Employment Agreement. Nothing in this Agreement shall be construed to
constitute or be evidence of an agreement or understanding, express or implied,
on the part of the Company to employ the Participant on any terms or for any
specific period of time.
11. Nontransferability. The rights of the Participant under this Agreement shall
not be assigned, transferred, pledged, or otherwise hypothecated by the
Participant other than by will or the laws of descent and distribution.
12. Fractional Shares. No fraction of a share shall be deliverable pursuant to
this Agreement, but in the event any adjustment hereunder of the number of the
Award Shares shall cause such number to include a fraction of a share, such
fraction shall be adjusted to the nearest smaller whole number of shares.
13. Beneficiary Designation. The Participant may, from time to time, name any
beneficiary or beneficiaries (who may be named contingently or successively) to
whom any benefit under this Agreement is to be paid in case of his or her death
before he or she receives any or all such benefit. Each such designation shall
revoke all prior designations by the Participant, shall be in a writing form
prescribed by the Company, and will be effective only when filed by the
Participant in writing with the Secretary of the Company during the
Participant’s lifetime. In the absence of any such designation, benefits
remaining unpaid at the Participant’s death shall be paid to the Participant’s
estate.

19



--------------------------------------------------------------------------------



 



14. Complete Agreement, Amendment. This Agreement and the Plan, which by this
reference is hereby incorporated herein in its entirety, contain the entire
agreement between the Company and Participant with respect to the transactions
contemplated hereby. Any modification of the terms of this Agreement must be in
writing and signed by each of the parties.
15. Other Legal Requirements. This Agreement and the rights of the Participant
hereunder are subject to all the terms and conditions of the Plan, as the same
may be amended from time to time, as well as to such rules and regulations as
the Committee may adopt for administration of the Plan. The Committee shall have
the right to impose such restrictions on any shares acquired pursuant to this
Agreement, as it may deem advisable, including, without limitation, restrictions
under federal applicable securities laws, under the requirements of any stock
exchange or market upon which such shares are then listed and/or traded, and
under any blue sky or state securities laws applicable to such shares. In
addition, this Agreement shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities as may be required.
16. Governing Law. Any issue related to the formation, execution, performance,
and interpretation of this Agreement shall be governed by the laws of the State
of Delaware.
17. Headings. The section and subsection headings used in this Agreement are for
convenient reference and are not a part of this Agreement.

                  BlueLinx Holdings Inc.
 
           
Dated: February 18, 2008
  By:        
 
           
 
           
Accepted:                     
  Title:   Chief Executive Officer    

20



--------------------------------------------------------------------------------



 



EXHIBIT B
BlueLinx Holdings Inc. 2006 Long-Term Equity Incentive Plan Performance Share
Award Agreement
Congratulations on your selection as a Participant for an Award of Performance
Shares which is governed by the BlueLinx Holdings Inc. 2006 Long-Term Equity
Incentive Plan (the “Plan”). This Award Agreement (the “Agreement”) and the Plan
together govern your rights under this Agreement with respect to your award of
Performance Shares (the “Performance Shares”) and set forth all of the
conditions and limitations affecting such rights. Terms used in this Agreement
that are defined in the Plan shall have the meanings ascribed to them in the
Plan. If there is any inconsistency between the terms of this Agreement and the
terms of the Plan, the Plan’s terms shall supersede and replace the conflicting
terms of this Agreement.
Overview of Performance Share Award

1.   Target Number of Performance Shares Granted:                        2.  
Date of Grant: February 18, 2008   3.   Performance Cycle: The Performance Cycle
commences on January 1, 2008 and ends on December 31, 2010.   4.   Performance
Measure(s):

Return on Net Assets, or “RONA,” means EBIT divided by Average Net Assets.
EBIT means Company earnings before interest and taxes, as calculated for the
fiscal year.
Average Net Assets means total Company assets (current assets plus net plant
property and equipment plus any other long-term assets) minus
non-interest-bearing liabilities (accounts payable plus other current
liabilities plus any other long-term liabilities).
Amount of Target Award Earned: Subject to Sections 7 and 8, in calculating the
number of Performance Shares earned for the Performance Cycle, the Committee
must certify results for RONA for the Performance Cycle (fiscal 2008 through
fiscal 2010). Awards earned will be determined based on Schedule A attached
hereto, with straight-line interpolation as necessary for performance between
the levels indicated. In determining awards earned, the definitions set forth in
Section 4 above and results determined as of the end of the Performance Cycle
shall apply.
The Company has sole discretion to adjust the RONA percentages in the
performance measure vesting schedule attached as Schedule A based on housing
starts data for fiscal 2008 through fiscal 2010.

21



--------------------------------------------------------------------------------



 



5.  
Settlement of Award: The Company shall deliver to you one Share for each
Performance Share earned by you, as determined in accordance with the provisions
of Sections 5 and 7, subject to adjustment in accordance with Section 11. Any
fractional Shares for Performance Shares payable to you in accordance with this
Section shall be rounded up to the nearest whole Share.
  6.  
Eligibility for Earned Performance Shares: You will be eligible for payment of
earned Performance Shares only if:

  (a)  
Your employment with the Company continues through the end of the Performance
Cycle.
    (b)  
Your employment with the Company is terminated due to death during the
Performance Cycle.
    (c)  
Your employment with the Company is terminated due to your Disability during the
Performance Cycle. For the purposes of this Agreement, Disability means you:
(a) are unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than twelve (12) months, or (b) are, by reason of any medically determinable
physical or mental impairment which could be expected to result in death or can
be expected to last for a continuous period or not less than twelve (12) months,
receiving income replacement benefits for a period of not less than three (3)
months under an accident and health plan covering employees of the Company.
    (d)  
If there is a Change in Control of the Company during the Performance Cycle.

If your employment with the Company continues through the end of the Performance
Cycle, you shall be eligible for the earned Performance Shares as determined in
accordance with Section 5.
If your termination date due to death, Disability, or Change in Control occurs
during the Performance Cycle, you shall be eligible only for a fraction of the
number of Performance Shares. The fraction will be determined using a numerator
which equals the number of complete calendar months that have elapsed since the
beginning of the Performance Cycle through the beginning of the month of
termination or Change in Control, as appropriate (unless your date of
termination or date of Change in Control occurs on or after the 15th of such
month, in which case the number of months will be calculated through the end of
such month), and a denominator which is equal to the number of months in the
Performance Cycle. This fraction will then be multiplied by the target number of
performance shares granted to you in Section 1 to provide you with your total
Performance Shares earned. In the event such proration results in a fractional
number of Shares, such number will be rounded up to the nearest whole number.

22



--------------------------------------------------------------------------------



 



Except as otherwise provided in this Agreement, all Performance Shares that are
not earned as a result of your continued employment through the Performance
Cycle, death, Disability, or Change in Control during the Performance Cycle,
shall be forfeited to the Company. In the event of your death, your beneficiary
or estate shall be entitled to the Performance Shares to which you otherwise
would have been entitled under the same conditions as would have been applicable
to you.
All Performance Shares earned under this Section 6 shall be paid in accordance
with Section 7.

7.  
Manner and Time of Payment: Payment in Shares earned pursuant to this Award
Agreement will be made:

  (a)  
For terminations due to death, Disability, not later than March 15 of the year
after termination.
    (b)  
If your employment continues through the Performance Cycle, not later than
March 15, 2011.
    (c)  
For a Change in Control during the Performance Cycle, as of the date of Change
in Control.

   
Upon payment, the Company shall cause to be issued and delivered to you or your
legal representative, as the case may be, certificates for the Shares. The Share
certificates shall be issued in your name (or, at your discretion, jointly in
your name and the name of your spouse). The Company shall maintain a record of
all information pertaining to your rights under this Agreement, including the
number of Shares paid to you.
  8.  
Termination of Employment for Other Reasons: In the event that your employment
with the Company is terminated during the Performance Cycle by the Company or by
you for any reason other than those reasons set forth in Section 7, this entire
Award shall forfeit and no payment shall be made to you.
  9.  
Nontransferability: During the Performance Cycle, Performance Shares awarded
pursuant to this Award Agreement may not be sold, transferred, pledged,
assigned, or otherwise alienated or hypothecated (“Transfer”), other than by
will or by the laws of descent and distribution, except as provided in the Plan.
If any Transfer, whether voluntary or involuntary, of Performance Shares is
made, or if any attachment, execution, garnishment, or lien shall be issued
against or placed upon the Performance Shares, your right to such Performance
Shares shall be immediately forfeited to the Company, and this Award Agreement
shall lapse.
  10.  
Adjustments: In the event that the outstanding Shares of common stock are
changed into or exchanged for a different number or kind of capital stock or
other securities of the Company by reason of merger, consolidation,
recapitalization, reclassification, stock split-up, stock dividend, or
combination of shares, the Committee, subject to the provisions of the Plan and
this Agreement, shall make an appropriate and equitable adjustment in accordance
with the provisions of the Plan in the number and kind of Performance Shares, to
the end that after such event your proportionate interest shall be maintained as
before the occurrence of such event. Any such adjustment made by the Committee
or the Board shall be final and binding upon you, the Company, and all other
interested persons.

23



--------------------------------------------------------------------------------



 



11.  
Requirements of Law: The granting of Performance Shares under the Plan shall be
subject to all applicable laws, rules, and regulations, and to such approvals by
any governmental agencies or national securities exchanges as may be required.
  12.  
Inability to Obtain Authorization: The inability of the Company to obtain
authority from any regulatory body having jurisdiction, which authority is
deemed by the Company’s counsel to be necessary to the lawful issuance and sale
of any Shares hereunder, shall relieve the Company of any liability with respect
to the failure to issue or sell such Shares as to which such requisite authority
shall not have been obtained.
  13.  
Withholding: The Company shall have the power and the right to deduct or
withhold, or require you to remit to the Company, the minimum statutory amount
to satisfy federal, state, and local taxes, domestic or foreign, required by law
or regulation to be withheld with respect to any taxable event arising as a
result of the Plan (the “Withholding Taxes”). As you will be entitled to receive
Shares in exchange for your Performance Shares, you shall pay the Withholding
Taxes to the Company in cash prior to the issuance of such Shares or have the
Company withhold Shares having the Fair Market Value of the Withholding Taxes.
  14.  
Administration: This Award Agreement and your rights hereunder are subject to
all the terms and conditions of the Plan, as the same may be amended from time
to time, as well as to such rules and regulations as the Committee may adopt for
administration of the Plan. It is expressly understood that the Committee is
authorized to administer, construe, and make all determinations necessary or
appropriate to the administration of the Plan and this Award Agreement, all of
which shall be binding upon you, the Participant.
  15.  
No Right to Future Grants; No Right of Employment or Continued Employment;
Extraordinary Item: In accepting the grant, you acknowledge that: (a) the Plan
is established voluntarily by the Company, it is discretionary in nature and it
may be modified, suspended, or terminated by the Company at any time, as
provided in the Plan and this Award Agreement; (b) the grant is voluntary and
occasional and does not create any contractual or other right to receive future
grants; (c) all decisions with respect to future grants, if any, will be at the
sole discretion of the Company; (d) your participation in the Plan is voluntary;
(e) the grant is an extraordinary item that does not constitute compensation of
any kind for services of any kind rendered to the Company and which is outside
the scope of your employment contract, if any; (f) the grant is not part of
normal or expected compensation or salary for any purposes, including, but not
limited to, calculating any severance, resignation, termination, redundancy, end
of service payments, bonuses, long-service awards, pension or retirement
benefits or similar payments; (g) in the event that you are an Employee of an
Affiliate or Subsidiary of the Company, the grant will not be interpreted to
form an employment contract or relationship with the Company, and furthermore,
the grant will not be interpreted to form an employment contract with the
Affiliate or Subsidiary that is your employer; (h) this grant shall not confer
upon you any right to continuation of employment by the Company, nor shall this
grant interfere in any way with your or the Company’s right to terminate your
employment at any time; (i) the future value of the underlying Shares is unknown
and cannot be predicted with certainty; (j) notwithstanding any terms or
conditions of the Plan to the contrary, in the event of the termination of your
employment by the Company for any reason other than those reasons set forth in
Section 7, your right to receive Shares under this Agreement, if any, will
terminate effective as of the date that you are no longer actively employed and
will not be extended by any notice period mandated under any federal, state,
provincial, or local law (including but not limited to the Worker Adjustment and
Retraining Notification Act).

24



--------------------------------------------------------------------------------



 



16.  
Requirements to Become a Stockholder: You shall not be deemed to be the holder
of, or to have any of the rights of a holder with respect to, any Shares subject
to this Award until: (a) the Shares have been paid to you pursuant to the terms
of this Award Agreement, and (b) the Company shall have issued and delivered to
you a certificate representing the Shares.
  17.  
Investment Representation: Unless a registration statement under the Securities
Act of 1933, as amended (and applicable state securities laws), is in effect
with respect to the Shares issued, you, or your designated beneficiary, agree
with, and represent to, the Company that you are acquiring the Shares for the
purpose of investment and not with a view to transfer, sell, or otherwise
dispose of the Shares. The Company may require an opinion of counsel
satisfactory to it prior to the transfer of any Shares to assure at all times
that it will be in compliance with applicable federal and state securities laws.
  18.  
Amendment to the Plan: The Committee may terminate, amend, or modify the Plan;
provided, however, that no such termination, amendment, or modification of the
Plan may in any way adversely affect your rights under this Award Agreement,
without your written approval.
  19.  
Successor: All obligations of the Company under the Plan and this Award
Agreement, with respect to the Performance Shares, shall be binding on any
successor to the Company, whether the existence of such successor is the result
of a direct or indirect purchase, merger, consolidation, or otherwise, of all or
substantially all of the business and/or assets of the Company.
  20.  
Applicable Laws and Consent to Jurisdiction: The validity, construction,
interpretation, and enforceability of this Award Agreement shall be determined
and governed by the laws of the State of Delaware without giving effect to the
principles of conflicts of law. For the purpose of litigating any dispute that
arises under this Award Agreement, the parties hereby consent to exclusive
jurisdiction and agree that such litigation shall be conducted in the federal or
state courts of the State of Delaware.
  21.  
Severability: The provisions of this Award Agreement are severable and if any
one or more provisions are determined to be illegal or otherwise unenforceable,
in whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.

25



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have executed this Award Agreement as of
the date indicated below.

                  BlueLinx Holdings Inc.
 
           
Dated: February  _____  , 2008
  By:        
 
           
 
           
Accepted:                     
  Title:   Chief Executive Officer    

26



--------------------------------------------------------------------------------



 



EXHIBIT C
EXECUTIVE BENEFITS PACKAGE
The following benefits will be provided as for other salaried employees
Salaried 401(k) Plan
Medical and Dental Insurance
The following benefits will be provided to Doug Goforth:

  •   Life Insurance — $825,000.00     •   Executive PAI — $250,000.00     •  
Annual auto allowance — $7,500.00     •   Annual physical — up to $2,500.00    
•   Annual Country Club dues allowance — up to $6,000.00     •   Annual
Financial advisor fees — up to $3,500.00     •   Guaranteed Selling price of
$525,000 on Jacksonville residence

27